DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 9-15, filed 6/30/2021, with respect to claims 1-2, 4, 8, 11-15, 17, 22-26, 30-32, 34, 39, 44, and 47-48 have been fully considered and are persuasive.  The rejection of 1-2, 4, 8, 11-15, 17, 22-26, 30-32, 34, 39, 44, and 47-48 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4, 8, 11-15, 17, 22-26, 30-32, 34, 39, 44, and 47-48 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-2, 4, 8, 11-15, 17, 22-26, 30-32, 34, 39, 44, and 47-48 are allowable over the cited prior art because the Examiner found that none of the cited prior art discloses moving a first repositionable arm and first end effector and halting the motion of a second repositionable arm and a second end effector in response to an actual movement of the first repositionable arm and the first end effector deviating from a desired motion by more than a predetermined threshold. In agreement with the Applicant’s arguments, the prior art references would not be prima facie obvious to combine to result in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792